Citation Nr: 1613172	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left wrist ganglion cyst prior to May 13, 2015, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle injury.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the thoracolumbar spine (back disability).

4.  Entitlement to an initial rating in excess of 10 percent for DJD of the cervical spine (neck disability). 

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected neck disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and September 1985 to August 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A transcript of the hearing is of record.

When this case was before the Board in April 2015, it was remanded for further development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left shoulder disability, and entitlement to an initial rating in excess of 10 percent for a neck disability, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left wrist ganglion cyst was painful, and resulted in a slightly limited motion of the wrist, but did not cause ankylosis.

2.  Throughout the entire period on appeal, the Veteran's left ankle disability has been manifested by pain, instability, and limitation of motion; however, the disability has not resulted in limitation of motion that more nearly approximates marked than moderate.

3.  Throughout the entire period on appeal, the Veteran's back disability has not resulted in incapacitating episodes or ankylosis; forward flexion has been greater than 60 degrees; the combined range of motion has been greater than 120 degrees; muscle spasm or guarding, if present, has not been severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  Throughout the entire initial rating period, the criteria for a 10 percent rating, but not higher, for a ganglion cyst of the left wrist have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

2.  The criteria for an initial disability evaluation in excess of 10 percent for residuals of a left ankle injury have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for an initial rating in excess of 10 percent for DJD of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in August 2006, prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected left ankle, left wrist, and back disabilities, most recently in May 2015.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  Additionally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

Left Wrist

The Veteran's left wrist claim was filed in May 2006, and in the January 2007 rating decision under appeal, the RO granted service connection, effective the day following the Veteran's discharge from active duty.  A noncompensable rating was assigned.  By way of a June 2015 rating decision, a 10 percent rating was assigned, effective May 13, 2015, which was the date of the Veteran's most recent VA examination.  

The VA rating schedule contains no diagnostic code specifically applicable to rating a ganglion cyst of the wrist; therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the RO has rated the disability as analogously to limitation of motion of the wrist under DC 5215.  A 10 percent rating is warranted for the minor extremity (the Veteran is right-handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under DC 5214, which requires the presence of ankylosis.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Initially, the Board notes that the Veteran's Tricare and Washington VA Medical Center (VAMC) outpatient treatment records do not show any significant ongoing treatment for his left wrist disability. 

The Veteran underwent an initial VA examination in September 2006.  At that time, the Veteran reported his history of ganglion cyst, and reported that his current symptoms included constant pain.  He indicated he had not received any treatment for this condition.  The pain was noted to increase with movement of the wrist or use of the left hand, such as playing musical instruments.  Physical examination revealed no anatomical defect of the left wrist, and no swelling, heat, instability, weakness, tenderness or redness.  There was normal dorsiflexion (0 to 70 degrees), palmar flexion (0 to 80 degrees) and radial (0 to 20 degrees) and ulnar (0 to 45 degrees) deviation.  The examiner also noted that there was no additional functional limitation as a result of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray examination was normal.  

In his January 2008 notice of disagreement (NOD), the Veteran reported experiencing ongoing manifestations of pain, weakness, stiffness, and reduced range of motion.  Again in the course of his January 2011 Board hearing, the Veteran reported experiencing pain and limited motion of the wrist. 

The Veteran underwent a second VA examination in March 2011.  At that time, the Veteran reported experiencing loss of motion, pain, and loss of strength in his wrist since his 2005 ganglion cyst surgery.  Physical examination revealed no wrist deformity, but the examiner did note stiffness, weakness, and guarding of movement.  There was reduced dorsiflexion to 45 degrees, reduced palmar flexion to 44 degrees, and reduced ulnar deviation to 30 degrees.  The examiner noted there was no additional functional limitation as a result of repetitive use.  The examiner stated active and passive motion was pain free, and strength was fully intact.  The examiner also found no palpable recurrence of the Veteran's wrist ganglion.  

The Veteran underwent third examination in May 2015.  He reported loss of motion, stiffness, decreased strength and pain.  The examiner objectively noted evidence of pain, but stated his pain did not result in functional loss.  Physical examination revealed slightly reduced dorsiflexion and radial deviation to 65 and 15 degrees respectively.  There was no crepitus noted.  Strength was normal on examination, and the examiner found no evidence of muscle atrophy.  

Based on the foregoing, the Board finds a 10 percent rating, but no higher, is warranted throughout the entire appeal period.  The Veteran has consistently and competently reported experiencing left wrist pain following his 2005 ganglion cyst excision.  Therefore, a 10 percent rating is warranted in accordance with 38 C.F.R. § 4.59, as the Board finds the Veteran fully capable of reporting actual pain.  

Although the disability has caused some limitation of wrist motion, the Board notes that an initial rating in excess of 10 percent is not warranted in this case under DC 5215 because 10 percent is the maximum schedular rating provided under that diagnostic code for limited motion of the wrist.  Further, as a 10 percent rating is the highest rating available for limitation of motion of the wrist, a higher rating is not possible unless ankylosis is present.  Given that the pain was described by the Veteran as associated with moving and using the wrist, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the 10 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the wrist.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston, 10 Vet. App. at 85.  The evidence does not show the Veteran has experienced left wrist ankylosis at any time during the period of the claim. 

Left Ankle

At the outset, it should be noted the Veteran is service-connected for residuals of a left ankle injury, which has been evaluated by the RO under Diagnostic Code 5271.   

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

The Board notes that the Veteran's Tricare and Washington VAMC outpatient treatment records show ongoing treatment for his left ankle pain; however, these treatment notes do not provide significant functional assessments to evaluate the disability according to the VA Rating Schedule. 

An initial September 2006 VA examination report shows the Veteran reported injuring his ankle in a fall in 2005.  The Veteran reported ongoing symptoms of weakness, stiffness, instability/giving way, reduced endurance, and pain since that time.  Physical examination of the ankle revealed it was normal in appearance, with no effusion, tenderness, edema, weakness, redness, or guarding found by the examiner.  The left ankle exhibited full range of motion.  The Veteran was also able to complete repetitive motion testing, with no evidence of fatigue, weakness, lack of endurance or incoordination noted.  An X-ray taken at that time revealed a medial malleolus that may have been related to an old healed trauma.  This was consistent with an August 2005 MRI from Bethesda National Navy Medical Center (NNMC), which revealed a complete tear of the anterior talofibular ligament, as well as a likely partial tear of the talocalcaneal ligament.  

In February 2009, the Veteran underwent another MRI at the Bethesda NNMC.  This test revealed a thickening of the tibiofibular ligament, which appeared intact.  There were also a thickening of the lateral cortex of the tibia, consistent with a prior syndesmosis injury, and a calcification or fibrosis along the distal syndesmosis between the distal tibia/fibula.  In sum, the clinician performing the assessment stated the Veteran's anterior talofibular ligament was chronically torn, but his anterior tibiofibular ligament appeared to show some evidence of fibrosis and healing.  

During his January 2011 Board hearing, the Veteran reported his above-noted MRIs revealed little change in his left ankle disability.  

At a March 2011 VA examination, the Veteran reported a progressive worsening of his left ankle.  He stated he had to wear a brace due to pain and instability, and had been informed that he would require arthroscopic debridement in the future.  He also indicated he experiences weakness and incoordination of the ankle.  He denied flare-ups.  The Veteran was noted to have full range of plantar flexion, and slightly reduced dorsiflexion to 15 degrees.  Repetitive use testing revealed no reduction in range of motion, but the examiner did note some increased fatigability.  The examiner also stated there was no evidence of ankylosis.  The examiner diagnosed multiligamentous left ankle instability, secondary to anterior talofibular and talocalcaneal ligament tears. 

The Veteran most recently underwent a VA examination in May 2015.  During his examination, the Veteran stated it was difficult for him to walk on an incline.  He again indicated he wears a brace for pain and instability.  The Veteran was noted to have moderately reduced range of dorsiflexion to 10 degrees, but plantar flexion was normal.  The examiner also noted objective evidence of pain during range of motion testing, but indicated the Veteran's pain did not result in functional loss.  Similarly, repetitive use testing revealed no reduction in range of motion.  The examiner found some fore and aft laxity of the joint, which was confirmed on drawer and talar tilt tests.  However, the examiner stated there was no evidence of ankylosis, and strength was found to be normal.  

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent for the left ankle disability is not warranted.   As noted above, the Board is evaluating this condition under Diagnostic Code 5271, based on limitation of motion of the ankle.  

The record indicates the Veteran's left ankle has exhibited dorsiflexion to no less than 10 degrees and full and complete plantar flexion throughout the pendency of the claim.  Based on this totality of limited motion, the Board finds the Veteran to exhibit an overall moderate limitation, because he has exhibited full plantar flexion and at worst middle range limitation of dorsiflexion.  Although the Veteran's examinations have revealed pain, weakness and lack of endurance, a higher evaluation is not warranted because the evidence does not indicate these symptoms result in additionally reduced ankle functionality on either initial or repetitive use testing.  In addition, there is no evidence showing the ankle disability is manifested by ankylosis (Diagnostic Codes 5270 and 5272) or malunion (Diagnostic Code 5273) so a compensable rating is not warranted under those Diagnostic Codes.  The Board has also considered the DeLuca factors.  In this case, while the Veteran has reported that his ankle is painful, weak, unstable, and lacks endurance there is no evidence indicating these manifestations result in significant functional loss.  In addition, the VA examiners specifically noted that there were no additional functional impairment and no additional limitations following repetitive movement.  The Board concludes those factors, when fully considered, do not warrant a higher evaluation or a separate compensable rating. 

Although the record also reflects that the ankle is unstable, there is Diagnostic Code authorizing a compensable rating for ankle instability. 

Back Disability

By way of background, the Veteran initiated a claim for service connection for a back disability in May 2006.  In the January 2007 decision on appeal, the RO granted service connection for DJD of the cervical and lumbar spine and assigned a combined 10 percent disability rating.  In a subsequent September 2012 rating decision, separate 10 percent ratings were assigned for the Veteran's cervical and thoracolumbar spine segments.  Over the course of the claim, the Veteran has provided numerous personal statements.  Each of these statements has chronicled the Veteran's reports of ongoing back pain.  

The Veteran's thoracolumbar spine disability has been evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Since his discharge from the Air Force, the Veteran has received outpatient treatment at the Washington VAMC, as well as through Tricare at the Walter Reed, Bethesda, and Andrew Radar Health Care Facilities.  The Veteran has also received physical therapy at Sunshine PT.  Records of that treatment show the Veteran has consistently reported experiencing low back pain throughout the pendency of this claim.  In addition, these records show he has experience intermittent periods of muscle spasm.  His records also show he underwent comprehensive lumbar spine assessments in December 2010 and January 2011 at Walter Reed Medical Center in conjunction with physical therapy he was receiving at that facility.  During the December 2010 assessment, the examiner noted active range of forward flexion to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  This demonstrates a combined range of motion of 180 degrees.  In a subsequent January 2011 assessment the Veteran was noted to have the same degrees of active range of motion.  He also underwent an MRI in April 2011, which revealed multi-level degenerative disc disease from the L3-S1 levels.  

The Veteran underwent an initial VA examination in September 2006.  At that time, the Veteran reported having pain for the past three years.  He stated his pain was localized and described it as aching in nature.  He denied incapacitation.  Examination revealed no alteration of gait, spasm, weakness, or radiating pain.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Repetitive use testing did not elicit any additional limitation of function.  The examiner stated the Veteran's spine was symmetrical, with normal curvatures.  

In the course of his January 2011 Board hearing, the Veteran reported his back regularly hurts.  He stated his condition had worsened since his discharge.  He also indicated he utilized a back brace when he experiences flare-ups of pain.   

The Veteran underwent a second VA examination in March 2011.  At that time, the Veteran again reported a history of low back pain.  He stated he experienced insidious flares of back pain roughly once per month, which caused him to be bedridden.  The examiner found no muscle spasms, atrophy, guarding, or weakness.  Range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The examiner found no evidence of pain on motion.  On repetition, the Veteran exhibited no evidence of pain, and the examiner found no additional limitations.  The examiner did note a mildly exaggerated kyphosis of the thoracic spine.  Deep tendon reflexes, motor strength, and sensation were normal.  

The Veteran underwent a third VA examination in May 2015.  At that examination, the Veteran stated he had experienced back pain and stiffness since 1998.  He also reported a disorder of the shoulder, for which he received treatment at the DiLorenzo clinic; however, the Board will address this issue further in the remand below.  The Veteran reported flare-ups of back pain, which were not present at the time of examination.  Physical examination revealed no evidence of muscle spasm or guarding.  Range of motion testing revealed normal motion in all modalities, with no objective evidence of pain.  The examiner also found no objective evidence of pain with weight bearing or on repetitive use testing.  In addition, the examiner stated repetitive use did not result in additional loss of function.  The Veteran had normal strength, sensation and deep tendon reflexes.  The examiner found no evidence of atrophy, and also indicated the Veteran did not have ankylosis of the lumbar spine.  In addition, the examiner found no evidence of IVDS.  

There is no additional evidence showing limitation of motion or other symptoms related to the Veteran's lumbar spine disability.  

The above evidence, to include VA examination reports and outpatient treatment records, shows the Veteran's forward flexion has been limited to a range of 70-90 degrees throughout the period under appeal, and his combined range of motion has been reduced to no less than 180 degrees.  There is no evidence suggestive of ankylosis, such that a 50 or 100 percent rating would be warranted.  The evidence does not show the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  Although the Veteran has exhibited muscle spasms and localized tenderness, the evidence does not show these manifestations have ever been so severe as to result in an abnormal gait or spinal contour.  Therefore, neither a 40 nor 20 percent rating is warranted.  Additionally, the Veteran has not been diagnosed with IVDS, and has not experienced incapacitating episodes requiring prescribed bed rest.  As such, a higher disability evaluation is not warranted under Diagnostic Code 5243.  

For these reasons, the Board finds that a schedular rating in excess of 10 percent for the service-connected back disability is not warranted for any portion of the period on appeal.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the Board has found the objective medical evidence prepared by skilled providers to be more probative than the statements provided by the Veteran for compensation purposes.

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, the Board has determined that the above-noted disabilities have not fluctuated significantly in the course of this appeal, such as to warrant the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As noted above, the manifestations of the Veteran's left ankle disability include instability that is not contemplated by the schedular criteria.  The Board notes that the rating schedule does authorize compensable ratings for lateral instability of a knee.  Therefore, it appears likely that the failure to include a diagnostic code authorizing a compensable rating for ankle instability was intentional.  In any event, the Board has no reason to believe that the average industrial impairment from instability of an ankle would be to a compensable degree.  

Otherwise, the disabling manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from the disabilities individually or in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's left wrist ganglion cyst warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle injury is denied.

Entitlement to an initial rating in excess of 10 percent for DJD of the thoracolumbar spine is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to the Board's adjudication of the Veteran's remaining claims.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When this case was previously before the Board in April 2015 it was remanded for an examination and medical opinion.  At that time, the Board noted the Veteran was not a medical professional, and as such, his claim for shoulder pain must be sympathetically read to include a potential neurological impairment of the left upper extremity, which may have been caused by his service-connected cervical spine disability.  Therefore, the Board expressly found a peripheral nerve assessment was warranted to determine if an upper extremity neurological disability existed, which was caused or permanently worsened by his service-connected neck disability.  

In the course of the Veteran's May 2015 VA neck examination, the examiner noted the Veteran's prior treatment for radiating right arm pain.  However, the examiner wholly failed to perform the requested peripheral nerves examination.  Although the Veteran has indeed been treated for radiating pain in both arms, the examiner focused on the Veteran's right arm alone.  In a statement submitted in October 2015, the Veteran again reported experiencing and being treated for a left upper extremity "radiculitis pain."  Based on the foregoing, the Board finds the issue of left arm disability, claimed as left shoulder condition, must be remanded at this time for completion of the previously requested peripheral nerves examination.  Since the evaluation assigned for the Veteran's cervical spine disability may be impacted by the results of this examination, the Board finds that issue must remain in abeyance at this time.   

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any left upper extremity neurological impairments.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding any neurological impairment in the left upper extremity present during the period of the claim, to include the condition diagnosed and noted in the Veteran's Sunshine Physical Therapy and Tricare treatment notes.  Specifically, the examiner should state whether there is a 50 percent or better probability that the left upper extremity impairment: 

a) originated during the Veteran's period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected disability of the cervical spine; or 

c) was permanently worsened by his service-connected disability of the cervical spine.

The examiner must provide the rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development, to specifically include ensuring the above-requested medical opinion is in complete compliance with the directives of this remand.  

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


